Citation Nr: 1008419	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right hand laceration, currently rated 10 percent disabling.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as due to service-connected 
residuals of a right hand laceration.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran testified at a hearing 
before the Board in August 2009; the transcript is of record.

New evidence has been received in support of the Veteran's 
appeal and he has waived RO review.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  At his August 2009 hearing, the Veteran 
stated that the symptoms of his service-connected residuals 
of right hand laceration disability had become worse.  The 
Veteran has not been afforded a VA examination since October 
2005.  While a new examination is not required simply because 
of the time which has passed since the last examinations, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding in a case where the 
appellant complained that his hearing loss had increased two 
years after his last VA audio exam, that VA should have 
scheduled the veteran for another examination); see also 
Olson v. Principi, 3 Vet. App. 480, 482 (1992) (finding that 
where a veteran claims a disability is worse than when it was 
originally rated and the available evidence is too old to 
adequately evaluate the current state of the condition, then 
a new exam must be provided); see also
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect 
the current level of the Veteran's residuals of right hand 
laceration, the Board believes that an examination and 
opinion is necessary.  See 38 C.F.R. § 3.159 (c) (4); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).

At that October 2005 VA examination, the examiner was to 
address the likelihood that the Veteran's carpal tunnel 
syndrome is related to service.  The examiner stated that he 
did not "feel" carpal tunnel syndrome was related to the 
right hand disability, provided little explanation for this 
opinion, and failed to discuss a March 2005 electromyography 
report which diagnosed carpal tunnel syndrome.  In July 2008, 
three years later, the RO obtained an addendum to this 
opinion.  The addendum was from a different provider who had 
not examined the Veteran.  Although this provider found it 
was "less likely than not" that carpal tunnel syndrome was 
related to the right hand disability, and did review the 
medical evidence, no discussion of the 2005 report or 
explanation for the opinion was given.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  This is an inadequate 
opinion and remand for a new examination and opinion is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

At the August 2009 Board hearing, the Veteran stated that he 
had been seen at the VA Medical Center (VAMC) in Rainbow City 
for his carpal tunnel syndrome three years prior.  Thus, such 
records should be associated with the claims folder.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Likewise, the 
claims folders contains treatment records from the Birmingham 
VAMC through March 2005.  Updated treatment records should be 
obtained from March 2005 to the present.  See id.

Finally, the Board notes that the Veteran is an artist.  He 
reported at his hearing that he has difficulty gripping paint 
cans, holding on while he is on a ladder, and generally 
performing his job due to his hand problems.  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  Therefore, in order to give the Veteran every 
consideration with respect to the present appeal, the RO 
should adjudicate entitlement to an extraschedular evaluation 
per § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's current and 
complete treatment records from the 
Rainbow City VAMC, and updated treatment 
records from the Birmingham VAMC for the 
period March 2005 to the present.  If any 
such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  The Veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his residuals of right hand 
laceration, and nature and etiology of 
his carpal tunnel syndrome.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  

The examiner should identify any 
neurological findings in the right upper 
extremity due to residuals of right hand 
laceration, and fully describe the extent 
and severity of those symptoms.  The 
examiner should identify the specific 
nerve(s) involved, to include whether 
there is incomplete or complete 
paralysis, and offer an opinion as to the 
degree of impairment of the nerve (that 
is, whether it is mild, moderate, or 
severe in nature).  With regard to his 
right upper extremity peripheral 
neuropathy, the examiner should identify 
any muscular atrophy, to include of the 
hand, wrist or fingers, and comment on 
any loss of use of the hand.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disability on his 
ability to work.  The examiner should 
attempt to distinguish the impairment 
related to his service-connected 
disability, and other nonservice-
connected disabilities.  The examiner 
should provide supporting rationale for 
this opinion.

The examiner should offer an opinion as 
to whether any carpal tunnel syndrome is 
at least as likely as not (a 50 percent 
or higher degree of probability) 
proximately due to the Veteran's service-
connected residuals of right hand 
laceration and/or whether carpal tunnel 
syndrome is at least as likely as not (a 
50 percent or higher degree of 
probability) aggravated by the Veteran's 
service-connected residuals of right hand 
laceration.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate entitlement to service 
connection for carpal tunnel syndrome, to 
include adjudication pursuant to § 3.310, 
and readjudicate entitlement to an 
increased rating for residuals of right 
hand laceration, to include consideration 
of § 3.321(b)(1).  If any benefit sought 
is not granted in full, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


